                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


BERNADETTE HENNAN,

                       Plaintiff,

v.                                                            Case No: 6:18-cv-1459-Orl-41GJK

PEGASUS RESIDENTIAL, LLC,

                       Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the parties’ Joint Motion Requesting Approval of

Settlement (“Joint Motion,” Doc. 17). United States Magistrate Judge Gregory J. Kelly submitted

a Report and Recommendation (“R&R,” Doc. 18), in which he recommends granting the Joint

Motion, approving the settlement, and dismissing the case with prejudice. (Doc. 18 at 6). Judge

Kelly found that Plaintiff will receive full compensation of her Fair Labor Standards Act (“FLSA”)

claim and that the amount of attorney’s fees and costs to be paid to Plaintiff’s counsel to be

reasonable and negotiated separately, without regard to the amount paid to Plaintiff for her FLSA

claims. (Id. at 5–6). The parties have filed a Joint Notice of No Objection to the Magistrate Judge’s

Report and Recommendation (Doc. 19).

       After a de novo review of the record, this Court agrees with the analysis in the R&R with

one caveat: to the extent the Settlement Agreement purports to allow the parties to subsequently

modify the Agreement, (see Doc. 17-1 at 5 (“Any change, modification or waiver of any provision

of this Agreement must be in writing and signed by Employee and Employer.”)), that language

will be stricken. Pursuant to Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th




                                            Page 1 of 2
Cir. 1982), any future modifications to the Settlement Agreement is unenforceable absent judicial

approval.

       Therefore, it is ORDERED and ADJUDGED as follows:

            1. The Report and Recommendation (Doc. 18) is ADOPTED and CONFIRMED and

               made a part of this Order.

            2. To the extent the modification provision in the Agreement (Doc. 17-1 at 5) purports

               to allow the Settlement Agreement to be modified without Court approval, it is

               STRICKEN.

            3. The Joint Motion Requesting Approval of Settlement (Doc. 17) is GRANTED, and

               the parties’ Settlement Agreement is APPROVED.

            4. This case is DISMISSED with prejudice.

            5. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on November 20, 2018.




Copies furnished to:

Counsel of Record




                                            Page 2 of 2
